Order entered November 5, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01047-CV

                      MARK AND D'NELLA SHERBET, Appellant

                                             V.

                             RAFAELLA BENDER, Appellee

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-12935-I

                                         ORDER
       We GRANT court reporter Sheretta L. Martin’s request for extension of time to file

reporter’s record and ORDER the record be filed no later than November 14, 2014.


                                                    /s/   ADA BROWN
                                                          JUSTICE